Citation Nr: 1437127	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) under 38 C.F.R. § 4.16(b), prior to August 24, 2006.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service in the United States Army from April 1969 to November 1970.  His awards and decorations include the Bronze Star Medal with "V" Device and the Army Commendation Medal with "V" Device.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In November 2012, the Veteran presented testimony at a videoconference hearing before an Acting Veterans Law Judge who is no longer with the Board.  A transcript of this hearing is associated with Virtual VA paperless claims processing system.  In a June 2014 letter, the Veteran was offered the opportunity to testify at another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  See generally 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013) (the Board member who conducts the hearing will participate in making the final determination of the claim).  In June 2014, the Veteran responded that he did not want a new hearing with a different Veterans Law Judge.  Therefore, no additional hearing will be scheduled. 

The Board remanded the appeal in June 2013 for further development.  This case is again before the Board for appellate review.  

In February 2014, the Veteran submitted a waiver of RO consideration of any additional evidence. See 38 C.F.R. §§ 20.800, 20.1304 (2013).

Finally, this matter was previously characterized by the RO as entitlement to an effective date earlier than August 24, 2006, for the award of TDIU.  However, for reasons discussed in detail in the Board's previous June 2013 remand, the Board has recharacterized the issue as reflected on the title page.


FINDINGS OF FACT

1.  As of August 24, 2006, the Veteran met the schedular criteria for TDIU.  However, he did not meet the schedular criteria for TDIU prior to that time.  Prior to August 24, 2006, the Veteran's service-connected disabilities were type II diabetes mellitus with erectile dysfunction and bilateral cataracts, rated as 20 percent disabling; plantar fibromatosis of the left and right lower extremities, each rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; nephropathy, rated as 0 percent disabling, and Dupuytren's contracture of the left and right hand, each rated as 0 percent disabling.  The combined service-connected disability rating was 60 percent prior to August 24, 2006.  

2.  Prior to August 24, 2006, the Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation in that.  


CONCLUSION OF LAW

Prior to August 24, 2006, the criteria are not met for TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant TDIU claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the TDIU issue in this case was satisfied by letters sent to the Veteran in June 2013 and December 2013.  The TDIU issue was last adjudicated by the RO in January 2014.  

Accordingly, the Veteran has received all required notice in this case for the TDIU issue on appeal, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  
 
With respect to the duty to assist, the RO has secured the Veteran's service treatment records, service personnel records, VA outpatient and inpatient treatment records, VA examination reports, vocational rehabilitation records, a retroactive VA opinion for TDIU, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, hearing testimony, argument from his representative, Social Security Administration (SSA) records, and additional private medical evidence.  The Veteran has not identified any additional, outstanding evidence that is relevant to his TDIU claim being decided herein.  

With regard to the Veteran's SSA records, the Veteran submitted an earlier May 2000 SSA decision and several other SSA records.  VA can end its efforts to obtain medical records from a Federal agency, including the SSA, if the VA is informed that the requested records do not exist or further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Here, the VA's request for any additional SSA records was met with a negative response in July 2013, October 2013, and November 2013, with an indication that the SSA records had been destroyed.  There is no basis for any further pursuit of these SSA records, which are not available.  In any event, the SSA decision clearly shows that the Veteran was considered to be disabled by SSA as the result of several nonservice-connected disabilities.  

In addition, an August 2013 response noted in VBMS indicated that there was no vocational rehabilitation folder for the Veteran.  Earlier vocational rehabilitation counseling notes are, however, of record and have been considered by the Board. 

With regard to the November 2012 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge or DRO who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the acting Veterans Law Judge, the Veteran, and the representative outlined the TDIU issue on appeal and engaged in a discussion as to substantiation of this claim.  The Veteran's specific service-connected symptomatology, which he believes has prevented him from working prior to August 24, 2006, was discussed in detail by the parties at that hearing.  The Veteran was advised by the Acting Veterans Law Judge that prior to August 24, 2006, he did not meet the percentage requirements for TDIU, as his PTSD disorder was not service-connected prior to that date.  It was emphasized to the Veteran that only the effects of his service-connected disabilities on his employability prior to August 24, 2006, would be considered by the Board.  It was also explained that only TDIU on an extraschedular basis per section 4.16(b) could be awarded prior to August 24, 2006.  In summary, the basic elements for TDIU were identified.  See November 2012 hearing testimony at pages 7-8, 13.  Potential favorable outstanding medical evidence was discussed, including the possibility of any outstanding vocational rehabilitation evidence.  The actions of that acting Veterans Law Judge supplemented the VCAA and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, the Veteran and his representative specifically declined another hearing in June 2014 correspondence.   

With regard to the previous June 2013 Board remand, the Board finds that the RO/Appeals Management Center (AMC) substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO/AMC attempted to secure additional SSA and vocational rehabilitation records; afforded the Veteran a retroactive VA medical opinion to determine whether he was entitled to TDIU prior to August 24, 2006; and issued a SSOC on the issue of whether the Veteran was entitled to an extraschedular TDIU prior to August 24, 2006.  As such, the ROAMC has substantially complied with the Board's instructions.  

The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  Hence, there is no error or issue that precludes the Board from addressing the merits of the TDIU issue.   


II.  Law and Analysis 

The Veteran filed his initial claim for entitlement to TDIU in January 2004.  In the October 2008 rating decision on appeal, the RO granted the Veteran a schedular TDIU rating under 38 C.F.R. § 4.16(a), effective from August 24, 2006.  This award was based on the Veteran meeting the schedular percentage requirement for TDIU for the first time on August 24, 2006, due to the RO's award of an initial 50 percent rating for his PTSD disability, which was also effective on that date.  This increased the combined service-connected disability rating to 80 percent on August 24, 2006, with consideration of the bilateral factor (under the combined rating table) and that many of his disabilities are considered as one single disability due to their common etiology.  38 C.F.R. §§ 4.16(a), 4.25, 4.26.   

However, prior to August 24, 2006, the Veteran was not service-connected for PTSD.  That is, prior to August 24, 2006, the Veteran only had the following service-connected disabilities:  type II diabetes mellitus with erectile dysfunction and bilateral cataracts, rated as 20 percent disabling; plantar fibromatosis of the left and right lower extremities, each rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; nephropathy, rated as 0 percent disabling, and Dupuytren's contracture of the left and right hand, each rated as 0 percent disabling.  The combined service-connected disability rating was only 60 percent prior to August 24, 2006, with consideration of the bilateral factor (under the combined rating table) and that many of his disabilities are considered as one single disability due to their common etiology.  38 C.F.R. §§ 4.16(a), 4.25, 4.26.  These disabilities have also been assigned different ratings at different times prior to August 24, 2006.  However, the Veteran never met the schedular percentages for TDIU prior to August 24, 2006.  38 C.F.R. §§ 4.16(a), 4.25. 

Regardless, the Veteran has requested that TDIU be awarded prior to August 24, 2006, on an extraschedular basis under 38 C.F.R. § 4.16(b).  He has contended that he was prevented from securing or performing substantially gainful employment due to the combination of his service-connected disabilities prior to August 24, 2006.  See November 2012 hearing testimony.  He testified that his service-connected bilateral hand and lower extremity disabilities affected his ability to walk, grasp, and stretch.  He stated that he has walked with a shuffle since 1997.  His wife also testified that the Veteran has not been able to take care of basic activities of daily living without assistance since 1997 due to his service-connected disabilities.  He was not able to tie his shoes, perform chores, dress himself, and attend to the wants of nature.  The Veteran further indicated that he was unable to perform guard house duties associated with his employment at a VA hospital in approximately 2000 because the guard house was unheated and the cold temperatures would lead to numbness in his feet.  

In August 2006, the Veteran was 57 years of age.  He had worked as an assemblyman at a cutlery plant for approximately 25 years from 1971 to 1995.  He has stated on several occasions that he "retired" from his full-time work in 1995/1996.  He is a certified lock smith and has a ninth grade education.  
  
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

DIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

With regard to an extraschedular TDIU rating, if the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would have justified a TDIU prior to August 24, 2006.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue would be considered.  38 C.F.R. § 4.16(b).    

The Board realizes it cannot assign an extraschedular evaluation in the first instance under § 4.16(b) or § 3.321(b)(1).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Nevertheless, the Board may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation and Pension Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun, 22 Vet. App. at 115; Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the appropriate official has determined that an extraschedular evaluation under § 4.16(b) is not warranted does the Board have jurisdiction to decide the claim on the merits.  In fact, the Court has held that, although the Board is precluded from initially assigning an extraschedular rating under § 4.16(b), there is no restriction on the Board's ability to review the adjudication of an extraschedular rating under § 4.16(b) or § 3.321(b)(1) once the Director of Compensation and Pension determines that an extraschedular rating is not warranted.  Anderson, 22 Vet. App. at 427-28.  See also Floyd, 9 Vet. App. at 96-97.  At present, the Board has to make the initial determination as to whether referral to the Director of Compensation and Pension Service is appropriate for an extraschedular evaluation under § 4.16(b) prior to August 24, 2006.   

Consequently, the only remaining question in this case is whether there is evidence that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular evaluation at any time prior to August 24, 2006.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

After weighing the medical and lay evidence of record, the Board finds that the criteria for referral of TDIU on an extraschedular basis prior to August 24, 2006, are not met.  38 C.F.R. § 4.16(b).  The negative evidence of record outweighs the positive evidence of record in support of the TDIU claim.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). 

The following evidence of record weighs against referral for a TDIU award under 38 C.F.R. § 4.16(b) prior to August 24, 2006:

VA treatment records and medical certificates beginning in 1994 reveal treatment for the Veteran's nonservice-connected seizure disorder.  In a VA medical certificate dated in November 1995, the Veteran stated that he could no longer work due to his nonservice-connected seizure disorder.  An April 1996 VA neurological examination remarked that the Veteran has experienced 13 seizures since 1989.  An April 1996 VA general medical examiner also commented that, because of the Veteran's nonservice-connected seizure disorder seizures and alcohol abuse, he was kicked out of his home.

A November 1995 claim by the Veteran noted that his service-connected type II diabetes mellitus was controlled by diet and exercise since 1989.  There was no assertion that it precipitated unemployability at that time. 

In VA inpatient reports dated in June 1996 and July 1996, the Veteran was hospitalized for alcohol dependence.  It was noted that the Veteran quit his job in 1995 for an early retirement.  There was no indication he left due to his service-connected disabilities.     

VA inpatient records dated in March 1997 show hospitalization and surgery for a nonservice-connected left tegmen defect with a cerebrospinal fluid leak.  The Veteran underwent nonservice-connected brain surgery in April 1997.  Memory loss, confusion, and cognitive difficulties as the result of this nonservice-connected brain disorder were documented in VA treatment records in the 1990s and 2000s.  VA treatment records dated in 2004 and 2005 also noted nonservice-connected memory loss and dementia as significant symptoms.  A VA neurology consultation note dated in May 2006 assessed memory loss, seizures every other month, and behavior changes.  Additionally, VA aid and attendance examinations dated from 2009 to 2013 repeatedly discussed the significant cognitive symptoms stemming from his dementia.  

In a March 1998 rating decision, the RO granted the Veteran nonservice-connected pension benefits, effective from November 1995.  However, the primary consideration in granting the Veteran's pension rating due to total and permanent disability was his nonservice-connected history of seizure disorder and two
prior surgeries for cerebrospinal fluid leak.  Further surgery was being contemplated for his cerebrospinal fluid leak.  Although service-connected tinnitus was also mentioned, as well as service-connected type II diabetes mellitus, there was no indication at that time that these service-connected disabilities standing alone precipitated the Veteran's pension grant.  At that time, his type II diabetes mellitus was non-insulin dependent and treated with medication.  

An October 1997 private neurologist report documented symptoms of nonservice-connected cerebrospinal fluid leak, headaches, seizures, and memory problems.  It was also noted the Veteran had diabetes mellitus.  

A May 2000 SSA determination found that the Veteran was disabled since 1995 due to nonservice-connected disabilities - a central nervous system disorder, congenital cerebral spinal fluid leaks, and borderline intellectual functioning.   His service-connected hearing loss and hand problems were also mentioned in the SSA decision, but were not officially listed as the disabling conditions.  While the decision by the SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's unemployability and the reasons for that determination are pertinent for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  The SSA decision provides probative evidence against the TDIU claim, as it clearly reveals he was determined to be disabled as the result of nonservice-connected conditions.  

A VA history and physical examination report dated in August 2001 mentioned treatment for the Veteran's service-connected type II diabetes mellitus, but it was specifically noted there were no complications at that time.  He was prescribed an oral hypoglycemic agent.  

VA treatment records dated from 2001 to 2003 revealed treatment for nonservice-connected prostate and knee problems.  

In a February 2004 statement, the Veteran's spouse indicated that the Veteran was not able to work beginning in 1996 due to his nonservice-connected seizures, brain condition, and other disorders.  

A September 2004 VA examiner remarked that the Veteran had not worked since 1995 and that he had nonservice-connected brain surgery.  The examiner added that the Veteran's equilibrium and balance are impaired secondary to his nonservice-connected central nervous system condition.  He required assistance with personal hygiene.  

A June 2006 VA treating physician letter concluded that the Veteran was 100 percent disabled and unemployable.  The cause of the unemployability was mostly nonservice-connected multiple medical problems, including dementia, chronic cerebral spinal fluid leak, and a seizure disorder.  Only the Veteran's service-connected type II diabetes mellitus was mentioned as a relevant service-connected condition.  The VA physician assessed that these conditions greatly affect his ability to function.  Notably, the VA physician did not remark that the Veteran's service-connected conditions, standing alone, caused total disability for the Veteran.  

A VA psychiatric doctor letter dated in October 2006 reflected that the Veteran was currently treated in the VA mental health clinic for service-connected PTSD.  The Veteran was unable to care for himself, stayed at home, and required supervision.  Despite this opinion, the Board emphasizes that the Veteran was not service-connected for PTSD prior to August 24, 2006, such that the Board cannot consider any of its effects prior to that date.  

A March 2008 VA psychiatric examiner recounted that the Veteran could not work after 1996/1997 due to a nonservice-connected brain surgery with a chronic seizure disorder and dementia.

Significantly, in a November 2013 VA medical opinion, after a review of the claims folder, a VA physician opined that "[r]egarding the service-connected conditions recognized prior to 8/24/06, which includes type II diabetes, bilateral plantar fibromatosis, bilateral hand Dupuytren's contractures, erectile dysfunction, diabetic nephropathy, it is determined that the Veteran was capable of
full-time employment in a sedentary to light work capacity for all conditions."  The VA physician explained that the service-connected type II diabetes mellitus had been under good control with oral medication and diet and had not caused any significant associated functional impairment.  Based on this condition alone, the VA physician felt the Veteran would be capable of sedentary and physical work.  As to the plantar fibromatosis of the bilateral feet, this condition could cause foot discomfort primarily with extended walking.  Hence, sedentary work would be a reasonable and viable option.  (The VA examiner correctly did not consider the significant effects of the Veteran's service-connected peripheral neuropathy and peripheral vascular disease of the lower extremities because these disabilities were not service-connected prior to August 24, 2006.  There is also no indication in the record the Veteran has appealed the effective dates assigned for these ratings).  

The November 2013 VA physician also discussed the service-connected Dupuytren's contractures of the bilateral hands by assessing that physical challenges from this condition would include forceful gripping and requirements of repetitive fine motor movements of the hands and digits.  The Veteran would be capable of light office/sedentary work.  (Again, the VA examiner correctly did not consider the significant effects of the Veteran's service-connected peripheral neuropathy of the upper extremities or bilateral wrist arthritis because these disabilities were not service-connected prior to August 24, 2006).  

The November 2013 VA physician added that the Veteran's service-connected erectile dysfunction does not impair the ability to do normal physical work as well as sedentary work.  In addition, with regard to the service-connected diabetic nephropathy, although recognized as a service-connected condition, the VA physician observed that the Veteran's kidney functions had been normal.  The record reflects frequency and urgency of urination and the need for self-catheterization; however, this is unrelated to the Veteran's nephropathy and is secondary to bladder outlet obstruction from a nonservice-connected enlarged prostate.  The VA physician concluded that service-connected diabetic nephropathy results in no issues of limitation or prohibition from sedentary or physical work.  With regard to service-connected bilateral hearing loss and tinnitus, the VA physician remarked that these conditions would not prevent the Veteran from engaging in either sedentary or physical work.  Accommodations to assure the Veteran the opportunity to lip read and the elimination of background noise might be necessary, but the conditions themselves do not prohibit participation in either forms of work. This detailed VA opinion, based on a review of the pertinent evidence of record, lends probative support against the Veteran's TDIU claim prior to August 24, 2006.  

The Board now turns to the following evidence of record that is somewhat in support of the award of a TDIU rating: 

VA treatment records dated from 1995 to 1999 recorded treatment and complaints for service-connected hearing loss and persistent tinnitus.  A July 1996 VA audiology consultation note found that the Veteran had difficulty understanding normal speech, and hearing aids were recommended.  There is no indication that he could not work due to his service-connected hearing loss in these records.  In a December 1995 VA treatment record, weakness and chills due to the Veteran's service-connected connected type II diabetes mellitus was noted, but there was no mention of work impairment. 

VA treatment records beginning in 2003 contain notes and complaints regarding the Veteran's service-connected Dupuytren's contractures of both hands and service-connected bilateral fibromatosis of both lower extremities, associated with his type II diabetes mellitus.  A September 2003 VA examiner did note the Veteran had difficulty with lifting pushing and pulling, and standing and walking were markedly limited.   The Veteran could not kneel, squat, or stoop.  His nonservice-connected knee problems were also mentioned.  

VA vocational rehabilitation counselor notes dated in December 2001 and January 2002 stated the Veteran had serious limitations either physically or because of his educational deficits and that the Veteran will probably only be able to find suitable work with assistance.  It was noted that the Veteran needed intensive case management.  In a November 2003 letter, a VA vocational rehabilitation coordinator stated that there appears to be too many medical barriers to employment, such that the Veteran could not work.  The coordinator believed the Veteran was too disabled to work and should seek as much financial support as he was entitled to through social security disability.  However, no VA vocational rehabilitation coordinator indicated that the Veteran was too disabled to work due to the combination of his service-connected disabilities at that time. 

In a January 2004 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran asserted he could not work since 1995 due to his service-connected diabetes mellitus with complications, service-connected hearing loss, and service-connected hands and feet.  The Veteran also discussed having nonservice-connected seizures while on his prior job.  

The September 2004 VA hands and feet examiner determined that the Veteran's service-connected feet and service-connected hands caused severe pain and prevented standing, kneeling, squatting, and stooping.  The Veteran walked on the side of his feet.  The Board does not deny the fact that the Veteran's service-connected hand and feet disabilities made him unable to complete physical, labor intensive work beginning in 2003 and 2004.  However, sedentary work is a different matter, as will be discussed below.  

VA treatment records dated in 2004 and 2005 confirmed that the Veteran had painful feet when walking as the result of his service-connected plantar foot condition from his diabetes.  A December 2005 physician's statement added that the Veteran has service-connected type II diabetes mellitus with "neurological complications."  

A February 2006 VA examiner found that the Veteran's neuropathy of the upper and lower extremities began in 2003.  The examiner assessed that the Veteran cannot work due to his peripheral neuropathy disorder and that he depends on his wife.  In a separate February 2006 VA examination, the Veteran reported that he stopped working in 1995 due to his service-connected type II diabetes mellitus neuropathy and service-connected kidney disorder.  Similarly, in a June 2007 VA Form 9, the Veteran asserted that his service-connected type II diabetes mellitus and PTSD disabilities prevented him from working back in 1995.  The Board finds that these latter assertions by the Veteran are unsupported by the contemporaneous medical evidence of record in the mid-1990s and early 2000s.  VA and private treatment records in the 1990s and early 2000s do not verify any significant symptoms of the Veteran's type II diabetes mellitus or PTSD that would have prevented employment at that time.  Rather, these records, including the Veteran's own reported history in these records, reveal a significant nonservice-connected brain disorder and surgery with resulting loss of function for the Veteran.  Contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Moreover, the Veteran's inconsistent assertions on the reasons for his unemployability raise questions as to the probative weight of the Veteran's latter assertions.   

A March 2010 letter from the Veteran's spouse commented that since 2004, the Veteran required assistance due to service-connected diabetes mellitus, Dupuytren's contracture of the hands, foot disorders, diabetic eye problems, hearing loss, and peripheral neuropathy disorders of the arms and legs.  At the November 2012 videoconference hearing, the Veteran's spouse testified that he has not been able to take care of basic activities of daily living without assistance since 1997 due to his service-connected disabilities.  Such activities included tying his shoes, performing chores, dressing himself, and attending to the wants of nature.  See hearing testimony at pages 8-9.   

At the November 2012 videoconference hearing, the Veteran also testified that he had difficulty seeing due to his service-connected bilateral cataracts, unless he wore glasses.  See hearing testimony at page 12.  In any event, there is no indication in the record that his service-connected bilateral cataracts prevented him from working.  

In the present case, based on the above evidence of record, the Board concedes that the combination of the Veteran's service-connected disabilities prior to August 24, 2006, would prevent employment involving physical labor (e.g., at his previous work in a cutlery plant).  Moreover, when considering the severe cognitive effects (memory loss and confusion) of the Veteran's nonservice-connected dementia and brain problems that began in the mid-1990s, as well as his seizure disorder, it is undisputed that he would not be able to work prior to August 24, 2006.  However, a TDIU determination must be made without considering his advancing age and the effects of his nonservice-connected disabilities.  38 C.F.R. § 4.19.  Rather, the central issue here is whether the Veteran could gainfully pursue and perform sedentary work prior to August 24, 2006, when solely looking at his then service-connected disabilities, for purposes of entitlement to TDIU.  Overall, prior to August 24, 2006, the Board concludes that the evidence of record against the award of a TDIU rating on the basis that the Veteran could perform sedentary work outweighs the favorable evidence of record on this issue.  The November 2013 VA opinion, in particular, provides strong probative weight against the TDIU claim.  In denying the Veteran's TDIU claim, the Board has considered the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue under 38 C.F.R. § 4.16(b).  

The Board emphasizes that the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363 (emphasis added).  
Overall, the evidence does not demonstrate an inability to secure or follow a substantially gainful occupation due to the combination of the Veteran's service-connected disabilities prior to August 24, 2006.  The Veteran could still perform sedentary employment, absent consideration of the severe effects of his other nonservice-connected disorders.  As the preponderance of the evidence is against the TDIU claim for referral on an extraschedular basis prior to August 24, 2006, the benefit of the doubt doctrine is not applicable, and the TDIU appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to TDIU prior to August 26, 2006, is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


